DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The recitation of “+that” should be amended to --that--in line 13 of page 11.
The recitation of “heap pump” should be amended to--heat pump--, in line 5 of page 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only, i.e., a period should be replaced with a semicolon to avoid potential. Note the format of the claims in the patent(s) cited.
In re Claim 1, the claim recites a main airflow separation tube being “scalable heating and cooling apparatus that is not limited in size” However, the term “scalable heating and cooling apparatus that is not limited in size” raises the question of whether if infringement would occur: A) on the basis of the airflow separation tube being scalable with respect to the system as a whole or, or B) only the individual components particularly the air separation tube in line 12. In other words, it is unclear whether the claim requires a mere “capability” of the system elements, or if the claim requires the explicit scaling of said airflow separation tube. 
Claim 2 is rejected by virtue of its dependency
In re Claim 1,
recites the limitation "the airflow" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
recites the limitation "the spinning motion" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim. 
recites the limitation "additional electrical energy" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 
recites the limitation "the less dense (hot) air molecules" in line 12-13.  There is insufficient antecedent basis for this limitation in the claim. 
recites the limitation "the denser (cold) air molecules" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim. 
recites the limitation "the path of least resistance" in line 14.  There is insufficient antecedent basis for this limitation in the claim. 
recites the limitation "the self-contained outer vortex" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim.
recites the limitation "the hot and cold air" in line 16-17.  There is insufficient antecedent basis for this limitation in the claim.
In re Claim 1, the term “uniquely designed” in claim 1 is a relative term which renders the claim indefinite. The term “uniquely designed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In re Claim 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In re Claim 2, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Akbar (US 2014/0090366), herein Akbar, in view of Schelp (US 2720091), herein Schelp.
In re Claim 1, as best understood, Akbar discloses a scalable heating and cooling apparatus that is not limited in size ([0002]: an air driven apparatus and see [0049] for scalability) comprising: 
a plurality of ducted fans (140; See Abstract: where plurality of turbine blades are ducted fans; see also [0052] where mechanisms equivalent to nozzles, i.e., ducts, may be used to direct and control air flow) that 
take in ambient air ([0007]) and 
spins the airflow into a centrifugal vortex in one direction ([0019])
while simultaneously spinning a rotating spin chamber (155) in the opposite direction ([0006]: turns freely such that it can turn in any direction).
 a rotating spin chamber (155)
that has a plurality of uniquely designed baffle extensions, or the like (125; [0044]: plurality of supports are baffles), 
that extend into the center of the rotating spin chamber (105)
that are positioned in desired lengths to create an optimal spinning vortex ([0056]). 
a rotating spin chamber attached to electrical generators ([0019]-[0020))
wherein the spinning motion converts mechanical energy into additional electrical energy ([0019]- [0020]: fans spin to create electrical energy). 
a scalable main airflow separation tube [0049 the pipe may be longer housing the turbine may be longer] that is not limited to size that allows the less dense (hot) air molecules to pass through the front opening while diverting (145: bypass for diverting air out of a bypass or through the exhaust fan) the denser (cold) air molecules to the path of least resistance down the center of the self-contained outer vortex ([0006]: air flows down the center of the tube which is the path of least resistance, as best understood). 
However, Akbar does not explicitly teach, “a scalable heat pump exchanger that utilizes a plurality of return fittings to allow the hot and cold air to switch directions via a plurality of electrical motors”.
On the other hand, Schelp directed to an air cycle cooling device employing a vortex tube, discloses a scalable heat pump exchanger (Schelp 33; Col 2:24-25 heat exchanger is connected to pumping system) that utilizes a plurality of return fittings to allow the hot and cold air to switch directions via a plurality of electrical motors (Schelp 36 motor controlling air flow; see also Col 2: 27-28)” (Schelp Col 1:35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Akbar and to have modified them by including a scalable heat pump exchanger that utilizes a plurality of return fittings to allow the hot and cold air to switch directions via a plurality of electrical motors, in order to help prevent a temperature rise of the air while it traverses through the vortex tube and evaporated moisture that exists in air (Schelp Col 3: 36-37) without yielding unpredictable results.
In re Claim 2, is rejected because the recitation of " wherein the instant invention can be used to increase efficiency and improve the efficacy to heat and cool residential, commercial, industrial, maritime, United States military, shipping and logistical purposes, or the like” recited in the claim has been considered a recitation of intended use. The prior art structure as modified above is capable of performing as intended. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation. (MPEP 2114).
Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. A scalable heating and cooling apparatus, comprising: 
a ducted fan including a plurality of air delivery tubes, wherein the plurality of air delivery tubes are tangentially inserted into the ducted fan, with a baffle disposed at a distal end of each of said plurality of air delivery tubes;
a first electrical generator adjacent the ducted fan on a first side;
a second electrical generator adjacent the ducted fan on a second side, opposite the first side;
a main airflow separation tube adjacent the second electrical generator, such that the second electrical generator is directly between the second side of the ducted fan and a first side of the main airflow separation tube;
an assembly comprising a motor and a V-cone attached to a gear, the assembly disposed adjacent the main airflow separation tube at a second side of the main airflow separation tube, opposite the first side of the main airflow separation tube, such that the main airflow separation tube is directly between the second electrical generator and said assembly;
a heat pump heat exchanger adjacent the assembly, such that the assembly is directly between the main airflow separation tube and the heat pump heat exchanger, the heat pump heat exchanger including
a main turbine fan disposed opposite where the heat pump heat exchanger attaches to the assembly,
a first reversing tube extending substantially parallel to the main airflow delivery tube, and
a second reversing tube extending substantially parallel to the main airflow delivery tube;
wherein,
the plurality of air delivery tubes extend radially beyond a maximum diameter of the first and second electrical generators,
one end of the first reversing tube or the second reversing tube connects to the first electrical generator, such that the first electrical generator is located directly between the one end and the ducted fan,
the main airflow separation tube has an outer diameter smaller than a diameter of the second electrical generator and a diameter of the assembly, and
the V-cone and the gear are connected via a shaft, and the motor is perpendicularly linked to said shaft directly between the V-cone and the gear.  
Conclusion
See PTO-Form 892 for prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763